This is on the return of the writ which issued in accordance with our findings reported in 118 N.J.L. 348. The major facts are there stated. The error at the tax sale *Page 527 
as found by us was the inclusion of an interest charge $1,000 in excess of that allowed by law. It is not denied that that error exists; indeed, the municipality has, throughout the litigation, admitted it. The municipality now proposes that the court enter a rule whereby the municipality shall confess judgment incertiorari and that the amount of taxes and assessments justly due be determined as shown upon a schedule now submitted by the respondents. The schedule is not clear to us. It contains unexplained variations other than that of the $1,000 tax error from the original schedule. The amount for which the lands were sold was $85,735.39. The deduction of the interest overcharge of $1,000 would bring the figure down to $84,735.39; and the addition of interest meanwhile accrued would somewhat increase the last mentioned sum. But the total figure now suggested by respondents is $84,092.25. It is obvious from these totals that there are changes other than the $1,000 error in interest. Inasmuch as the prosecutor opposes the procedure thus suggested, we think that, with this confusion, the sale had best be set aside. If there is an error in the calculation of the tax itself as the suggested schedule appears to indicate, that will need to be otherwise corrected because the present writ, by its terms, excludes a review of the assessment of the tax. That question is not before us.
The tax sale will be set aside, without costs.